ON APPLICATIONS FOR REHEARING
PER CURIAM.
We recall that part of our original decree dismissing plaintiff’s suit for a refund of taxes paid under protest for failure to join “the officer designated by law for the collection of tax.” Under C.C.P. art. 646 we remand this matter to permit plaintiff to join the tax collector, who, we hold, is an indispensable party defendant. Accordingly the decree is amended as follows :
For the reasons assigned in the Probst case, the judgment appealed from is annulled and set aside insofar as it decrees the 1973 Central Business District assessment constitutional and it is now ordered that said assessment be decreed to be unconstitutional. The increased amount of the 1973 assessment stated herein is declared to be null and void. Insofar as it dismisses plaintiff’s suit for the return of the taxes paid under protest, the judgment appealed from is set aside and this matter is remanded for the limited purpose of joining the tax collector as a party defendant and cite him to present whatever defense, if any, he has, so that an appropriate judgment may be rendered. Assessment of costs is to await the final determination of this matter.
Except as amended herein, we adhere to our original opinion. The applications for rehearing are refused.

Original decree recalled and reinstated as amended; rehearings refused.